Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 are pending. 

Applicant’s election of an antigen-binding protein complex that read on (A) heterodimerizing variants of EHD2, (B) antigen binding molecule as the species of pharmaceutical active moiety, (C) treatment as the species of method and (D) cancer as the species of disease in the reply filed on May 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-16, drawn to an antigen-binding protein complex that read on (A) heterodimerizing variants of EHD2, (B) antigen binding molecule as the species of pharmaceutical active moiety, (C) treatment as the species of method and a method for prophylaxis, treatment s disease that read on (D) cancer as the species of disease, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to PCT/EP2018/057331, filed March 22, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on September 21, 2020 are acceptable. 

Specification
The disclosure is objected to because of the following informalities: 
The open quotation mark in 
    PNG
    media_image1.png
    35
    354
    media_image1.png
    Greyscale
at p. 25 should be corrected. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim objection
Claim 2 is objected to because of the following informality:  “(SEQ ID NO: X) should have been “SEQ ID NO: 1)”.  Appropriate correction is required. 
Claim 3 is objected to because of the following informality:  “(ix) VL1’-L-VHl’ and VL2’-L-VH2’” should have been “(viii) VL1’-L-VHl’ and VL2’-L-VH2’”.
Claim 8 is objected to because of the following informalities:  punctuation mark “;” is missing between i, j, and k. 
Claim 12 is objected to because of the following informality:  the plural “ligands” and “molecules” should have been singular. 
Claim 13 is objected to because of the following informality:  the plural “antigen-binding molecules, scaffold proteins, natural ligands, ligand-binding receptor fragments, and aptamers, an antibody fragment, a Fab fragment, a Fab’ fragment, a heavy chain antibody, a single- domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, Nanobodies, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T- cell engager (BiTEs), a single-chain diabody, a DART, a triple body, a nanoantibody, an alternative scaffold protein and a fusion protein thereof; or cytokines, chemokines, immune (co)-stimulatory molecules, immunosuppressive molecules, death ligands, apoptosis-inducing proteins, kinases, prodrug-converting enzymes, RNases, agonistic antibody or antibody fragment, antagonistic antibody or antibody fragment, toxins growth factors, hormone, coagulation factor, fibrinolytic protein, peptides mimicking these, and fragments, fusion proteins or derivatives” is inconsistent with the singular “the ligand” at line 2. and “the effector molecule” at line 10.  Amending claim 13 to recite singular “an antigen-binding molecule selected from the group consisting of a Fab fragment, a Fab’ fragment, a heavy chain antibody, a single-domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T-cell engager, a single-chain diabody, a DART and a triple body” would obviate this objection.
Claim 15 is objected to for reciting non-elected embodiments because “a method for prophylaxis, treatment or diagnosis of a disorder or disease such as but not limited to autoimmune diseases, allergic diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness, comprising administering to a subject in need thereof an amount effective of the antigen-binding protein complex of claim 1, for prophylaxis, treatment or diagnosis of the disorder or disease” are different methods (treatment vs diagnosis) that differ with respect to the method steps and endpoints and patients population (patients with different diseases such as autoimmune diseases, allergic diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness.  Amending claim 15 to recite the elected embodiment “A method for treatment of cancer, comprising administering to a subject in need thereof an amount effective of the antigen-binding protein complex of claim 1” would obviate this objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 6, 8, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite “preferably” and the claim fails to point out the metes and bounds of “preferably”. It is unclear if the claim requires the limitations following “preferably”. See MPEP § 2173.05.   
Claims 6 and 8 recite “in particular” and the claim fails to point out the metes and bounds of “in particular”. It is unclear if the claim requires the limitations following “in particular”. See MPEP § 2173.05(d). 
Claim 13 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In this case, claim 13 recites the broad limitation of “Nanobodies” and “nanoantibody” and the claim also recites “VHH”, which is a narrower statement of the range/limitation.  Furthermore, claim 13 recites the broad limitation of “antibody fragment” and the claim also recites “a Fab fragment, a Fab’ fragment”, which are narrow statement of the range/limitation. 
Claim 13 recites the limitation "the ligand" and “the effector molecule” in base claim 12.  There is insufficient antecedent basis for this limitation in the claim, see MPEP §2173.05(e).  Amending claim 12 to recite “a ligand” and “an effector molecule” would obviate the rejection. 
Claim 13 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping includes species of antigen-binding molecules, scaffold proteins, natural ligands, ligand-binding receptor fragments, and aptamers, an antibody fragment, a Fab fragment, a Fab’ fragment, a heavy chain antibody, a single- domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, Nanobodies, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T- cell engager (BiTEs), a single-chain diabody, a DART, a triple body, a nanoantibody, an alternative scaffold protein and a fusion protein thereof; or cytokines, chemokines, immune (co)-stimulatory molecules, immunosuppressive molecules, death ligands, apoptosis-inducing proteins, kinases, prodrug-converting enzymes, RNases, agonistic antibody or antibody fragment, antagonistic antibody or antibody fragment, toxins growth factors, hormone, coagulation factor, fibrinolytic protein, peptides mimicking these, and fragments, fusion proteins or derivatives thereof in claim 13 that do not share both a substantial structural feature and a common use that flows from the substantial structural feature for treating cancer.  
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the antibody (Y shape), ligands, ligand receptors, scaffold proteins, fusion proteins (linear amino acid sequence) and aptamers (nucleic acid sequence) do not share a substantial feature and a common use that flows from the substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species of antigen-binding molecule that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 13 contains the trademark/trade name “BiTEs”, “DART” and “Nanobodies”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Taxol®”  is used to identify/describe paclitaxel as a chemotherapeutic agent and, accordingly, the identification/description is indefinite. 
Claim 13 recites “antibody fragment”.  The term “antibody fragment” is not defined in the specification. The term “antibody fragment” could be as little as a few amino acids, an antigen binding fragment or Fc fragment. It is not clear the antigen fragment is referring to the antigen binding fragment or the Fc fragment.  Further, it is not clear if the “antibody fragment” is from the same or different antibody.  As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bound of the claim invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 1 encompasses any antigen-binding protein complex comprising at least one dual binding
module (DBM), and one homodimer or hetero-dimerization module (HDM) (elected species) and optionally a binding or effector module (BEM), wherein
a. a first DBM module (DBM1) comprises two polypeptides, wherein the first polypeptide (P1) comprises a first dimerization domain (DD1) and a first variable heavy chain (VH1) and a first variable light chain (VL1), wherein said VH1 and VL1 are connected by a peptide linker (L1), with a length preventing binding of VH1 and VL1 to each other, and the second polypeptide (P2) comprises a second dimerization domain (DD2) and a second variable heavy chain (VH2) and a second variable light chain (VL2), wherein said VH2 and VL2 are connected by a peptide linker (L2), with a length preventing binding of VH2 and VL2, to each other and wherein VH1 binds to V2 and V1 binds to Vu2 and each variable domain pair forms a binding site, and wherein DD1 specifically binds to DD2;

b. a second DBM module (DBM2), when present comprises two polypeptides, wherein the first polypeptide (P1’) comprises a first dimerization domain (DD1’) and a first variable heavy chain (VH1’) and a first variable light chain (VL1’), wherein said VH1’ and VL1’ are connected by a peptide linker (L1’), with a length preventing binding of VH1’ and Vu1’ to each other, and the second polypeptide (P2’) comprises a second dimerization domain (DD2’) and a second variable heavy chain (VH2’) and a second variable light chain (VL2’), wherein said VH2’ and V2’ are connected by a peptide linker (L2’), with a length preventing binding of VH2’ and V2’ to each other, and wherein VH1’ binds to VL2’ and V1’ binds to V2’ and each variable domain pair forms a binding site, wherein DD1’ specifically binds to DD2’;

c. the BEM module, when present, comprises two polypeptides, wherein the third polypeptide (P3) comprises a third dimerization domain (DD3) and a third variable heavy chain domain (VH3) and the fourth polypeptide (P4) comprises a fourth dimerization domain (DD4) and a third variable light chain (VL3) domain, wherein VH3 binds VL3 and forms a binding site, wherein DD3 specifically binds to DD4;

d. at least one HDM module comprises two polypeptides, wherein:
(i) incase no DBM2 or BEM are present: 
(a) the fifth polypeptide (P5) is covalently linked to Pl of DBM1 and comprises a fifth dimerization domain (DDS) and the sixth polypeptide (P6) comprises a sixth dimerization domain (DD6), which specifically binds to DDS; or 
(b) fifth polypeptide (P5) is covalently linked to P1 of DBM1 and comprises a fifth dimerization domain (DD5) and the sixth polypeptide (P6) is covalently linked to P2 of DBM1 and comprises a sixth dimerization domain (DD6), which specifically binds to DDS; or 
(ii) in case DBM2 or BEM are present the fifth polypeptide (P5) is covalently linked to P1 or P2 of DBM1 and comprises a fifth dimerization domain (DD5) and the sixth polypeptide (P6) is covalently linked to either Pl’ or P2’ of DBM2 or either to P3 or P4 of the BEM and comprises a sixth dimerization domain (DD6), which specifically binds to DDS.
Claim 2 encompasses the antigen-binding protein complex of claim 1, wherein L1, L2 and optionally L1’, and/or L2’ has a length of between 4 to 12 amino acids, preferably L1, L1’, L2 and/or L2’ are GGGGS (SEQ ID NO: X). 
Claim 3 encompasses the antigen-binding protein complex of claim 1, wherein the variable domains of DBM1 and optionally DBM2 are arranged as follows from N- to C- terminus:

(i) VH1-L-VL1 and VL2-L-VH2; or 
(ii) VL1-L-VH1 and VH2-L-VL2; or 
(iii) VH1-L-VL1 and VH2-L-VL2; or 
(iv) VL1-L-VH1 and VL2-L-VH2; 
and optionally, if present 
(v) VH1’-L-VL1’ and VL2’-L-VH2’; or 
(vi) VL1’-L-VHl’ and VH2’-L-VL2’; or 
(vii) VH1’-L-VLI’ and VH2’-L-VL2’; or 
(ix) VL1’-L-VHl’ and VL2’-L-VH2’.

Claim 4 encompasses the antigen-binding protein complex of claim 1, wherein VH1 or VL1 is linked to DD1 and optionally VH1’ and VL1’ is directly linked to DD1’ and/or VH2 or VL2 is directly linked to DD2 and optionally VH2’ and VL2’ is linked to DD2’.
Claim 5 encompasses the antigen-binding protein complex of claim 1, wherein the pair of DD1 and DD2 of DBM] and optionally the pair of DDI’ and DD2’ of DBM2 or DD3 and DD4 of BEM are homodimers or heterodimers.
Claim 6 encompasses the antigen-binding protein complex of claim 5, wherein the homodimers or heterodimers are in each case independently selected from:
a. CH2 domains of IgE (EHD2);
b. CH2 domains of IgM (MHD2);
c. CH3 domains of IgG, IgA or IgD;
d. CH4 domains of IgE or IgM;
e. CL and CH1;
f. heterodimerizing variants of | EHD2 or MHD2, in particular het! EHD2(EHD2(C247S)/EHD2(C337S)) or het2EHD2(EHD2(C337S)/ EHD2(C247S));
g. heterodimerizing variants of Cx3 grafted with CH1/CL, FecRno3/B2-microglobulin, HLA-A,Ba3/B2-microglobulin, or HLA-Da2/HLAD-B2;
h. heterodimerizing variants of Cu1/C grafted with TCRα/TCRβ;
i. T-cell receptor a (TCRα) and T-cell receptor B (TCRβ);
j. heterodimerizing variants of Cu1/Ct, in particular CR3 (CH1 substituted with T192E; CL substituted with N137K), MUT4 (CH1 substituted with L143Q and S188V; CL substituted with V133T and S176V), or DuetMab (CH1 substituted with F126C; Ci substituted with S121C).

Claim 7 encompasses the antigen-binding protein complex of claim 1, wherein the pair of DDS and DD6 are homodimers or heterodimers.
Claim 8 encompasses the antigen-binding protein complex of claim 7, wherein the homodimers or heterodimers are in each case independently selected from:
a. Fc-part and effector-modified variants thereof,
b. a heterodimerizing Fc-part of an antibody, in particular a knob-in-hole variant of a Fc- part,
c. CH2 domains of IgE (EHD2);
d. CH2 domains of IgM (MHD2);
e. CH3 domains of IgG, IgA or IgD;
f. CH4 domains of IgE or IgM;
g. CL and CH1;
h. heterodimerizing variants of | EHD2 or MHD2, in particular het1EHD2(EHD2(C247S)/EHD2(C337S)) or het2EHD2(EHD2(C337S)/ EHD2(C247S)); or
i. heterodimerizing variants of CH3 grafted with CH1/CL, FcRnα3/β2-microglobulin, HLA-A,Bα3/β2-microglobulin, or HLA-Dα2/HLAD-β2
j. heterodimerizing variants of Cu1/CL grafted with TCRα/TCRβ
k. T-cell receptor a (TCRα) and T-cell receptor β (TCRβ)
1. heterodimerizing variants of Cu1/CL, in particular CR3 (CH1 substituted with T192E; CL substituted with N137K), MUT4 (CH1 substituted with L143Q and S188V; CL substituted with V133T and S176V), or DuetMab (CH1 substituted with F126C; Ci substituted with S121C).

Claim 9 encompasses the antigen-binding protein complex of claim 1, wherein:
a. DD1/DD2 ≠ DDS5/DD6;
b. DD1/DD2 = DD1’/DD2’ ≠ DDS/DD6;
c. DDI1/DD2 = DD1’/DD2’ ≠ DDS/DD6;
d. DD1/DD2 = DD3/DD4 ≠ DDS/DD6; or
e. DD1/DD2 = DD3/DD4 # DDS/DD6.

Claim 10 encompasses the antigen-binding protein complex of claim 1, which is: 
a. bivalent and mono- or bi-specific; 
b. trivalent and mono, bi or tri-specific; or 
c. tetravalent and mono-, b1-, tri- or tetra-specific.
Claim 11 encompasses the antigen-binding protein complex of claim 1, further comprising at least one pharmaceutical active moiety and/or imaging molecule.
Claim 12 encompasses the antigen-binding protein complex of claim 11, wherein the pharmaceutical active moiety is selected from the group consisting of ligands, and effector molecules.
Claim 13 encompasses the antigen-binding protein complex of claim 12, wherein a. the ligand is selected from the group consisting of antigen-binding molecules (elected species), scaffold proteins, natural ligands, ligand-binding receptor fragments, and aptamers, preferably, preferably the antigen-binding molecule is selected from the group consisting of an antibody fragment, a Fab fragment, a Fab’ fragment, a heavy chain antibody, a single- domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, Nanobodies, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T- cell engager (BiTEs), a single-chain diabody, a DART, a triple body, a nanoantibody, an alternative scaffold protein and a fusion protein thereof; or b. the effector molecule is selected from the group consisting of cytokines, chemokines, immune (co)-stimulatory molecules, immunosuppressive molecules, death ligands, apoptosis-inducing proteins, kinases, prodrug-converting enzymes, RNases, agonistic antibody or antibody fragment, antagonistic antibody or antibody fragment, toxins growth factors, hormone, coagulation factor, fibrinolytic protein, peptides mimicking these, and fragments, fusion proteins or derivatives thereof.
Claim 14 encompasses the antigen-binding protein complex of claim 11, wherein the imaging molecule is selected from the group consisting of bioluminescent reagents, chemiluminescent reagents, fluorescent imaging reagents, photosensitizers, chelating reagents, and radioactive moieties.
Claim 15 encompasses a method for prophylaxis, treatment (elected species) or diagnosis of a disorder or disease such as but not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness, comprising administering to a subject in need thereof an amount effective of the antigen-binding protein complex of claim 1, for use in medicine for prophylaxis, treatment or diagnosis of the disorder or disease.
Claim 16 encompasses the method of claim 15, wherein the disorder or disease comprises any cancer.
The specification discloses just bispecific, tetravalent Db3-43xhu225-EHD2-Fc antibody wherein the antibody comprises a light chain polypeptide comprising VH3-43 linked to VLHu225 and an IgE CH2 domain (EHD2) and a heavy chain comprising VHhu225 linked to VL3-34, an IgE CH2, CH2 and CH3 domain as shown in Fig. 31A-B.  The bispecific antibody binds to just HER3 and EGFR. 

    PNG
    media_image2.png
    688
    663
    media_image2.png
    Greyscale

The specification also discloses the dimerization domain is the IgE CH2 homodimerization above or IgE CH2 heterodimerization domain, see Figure 32A below.

    PNG
    media_image3.png
    194
    688
    media_image3.png
    Greyscale

The dimerization domain can be IgM CH2, see Figure 33A below.

    PNG
    media_image4.png
    186
    694
    media_image4.png
    Greyscale

The half antibody comprises a diabody moiety and Fab moiety and the CH3 domain can be hole or knob, see Figure 36A-B below.

    PNG
    media_image5.png
    748
    645
    media_image5.png
    Greyscale
or 
The half antibody comprises diabody moiety and scFv moiety, see Figure 37A-B below.

    PNG
    media_image6.png
    757
    660
    media_image6.png
    Greyscale

	The specification also discloses bispecific antibody that binds to just HER2 and HER3 wherein the antibody has the following structure as set forth in Figure 38A-B below:

    PNG
    media_image7.png
    772
    631
    media_image7.png
    Greyscale
.
Other than the particular bispecific and tetravalent diabody-Ig fusion protein above targeting EGFR (hu225; humanized version of C225 (Cetuximab, Erbitux) and HER3 (3-43) using CH1 and CL or CH2 domain of IgE (Example 6) or IgM homodimer (Example 8) or EHD2 (C247S, N275Q) and EHD2 (C337S) heterodimer (Example 7) and Fc, the specification does not describe any relevant, identifying characteristics, such as the structure, e.g., amino acid sequence of the first variable heavy chain (VH1), first variable light chain (VL1), second variable heavy chain (VH2), and second variable light chain (VL2) that correlated with binding encompassed by the claimed antigen-binding protein complex for preventing or treating any and all cancers in any mammalian subject to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen-binding protein complex themselves effective for prophylaxis or treatment of any and all cancer.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
At the time the invention was made, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Finally, depending on the epitope bound by an antibody on the antigen expressed by tumor cells that some naked antibodies will inhibit tumor growth while some naked antibodies actually accelerate tumor growth or have no effect (see e.g., Stancovski et al (PNAS, 88: 8691-8695, 1991; PTO 892 (page 8693, column 1)). In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the claimed genus at the time the instant invention was filed.
Regarding heterodimerizing variants of EHD2 (claims 6 and 8), the specification discloses heterodimerization from IgE CH2 domain having C247S and C337S substitutions and IgE CH2 domain having C337S substitution or vice versa.  However, the specification does not describe the structure of other IgE CH2 heterodimerizing variants and IgM CH2 heterodimerizing variants to allow one of skill in the art to visualize or recognize most members of the genus.  
Regarding Fc-part and effector-modified variants thereof (claim 8), the specification does not describe which amino acid within which part of Fc to be substituted, deleted, added or a combination thereof such that the Fc still binds to its FcγRs, effective to maintains effector function. 
Regarding “antibody fragment” in claim 13, the term “fragment” could be as little as two amino acids.  Neither the specification nor the art teach any two amino acids of an antibody or Fc fragment could bind any antigen other than the antigen binding fragment.  
Regarding “agonist antibody” (claim 13), the specification does not describe any relevant, identifying characteristics, such as the structure, e.g., amino acid sequence of the heavy chain variable domain and the light chain variable domain that correlated with agonist activity.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  The skilled artisan could not immediately envision, recognize or distinguish agonist antibody from antagonist antibody and which one would effectively treat a patient with which cancer or which one effectively prevent all diseases or cancers; and as such the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
Regarding “derivative thereof” (claim 13), the specification does not teach where and what amino acid within the full-length sequence of which agonist antibody or antagonist antibody to be substituted, deleted, added or a combination thereof such that the antibody still maintains its structural conformation and binding specifically to the particular antigen.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.   Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Regarding “peptides that mimicking these” (claim 13), the specification does not disclose any relevant, identifying characteristics, such as structure, e.g., the amino acid sequence of any “peptides that mimicking these” or other physical and/or chemical properties, so that one of skill in the art can visualize or recognize the member of the genus encompassed by the claimed antigen-binding protein complex and 
sufficient to show possession of the claimed genus.  
Regarding a method for prophylaxis, treatment (elected species) or diagnosis of a disorder or disease such as but not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness (claims 15 and 16), there are no objective evidences in the specification as filed that the antigen-binding protein complex of claim 1 lacking antigen binding specificity could treat any diseases, not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness.  
Even assuming the disease is cancer, there are no in vivo working examples of treating cancer, much less preventing any cancer.  Thus, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only (1) a bispecific tetravalent diabody-Ig that binds to human EGFR and HER3 wherein the diabody-Ig molecule comprises a first half antibody (aka first dual binding module (DMB) comprising a first heavy chain polypeptide comprising a diabody in the VHA-VLB orientation wherein said VHA and VLB are connected by a peptide linker (L1) of five amino acids in length to prevent binding of VHA and VLA to each other, fused to a dimerization domain, and an Fc comprising a CH2 and a CH3 domain, a first light chain polypeptide comprising a VHB-VLA orientation fused to fused to a dimerization domain, a second half antibody (a second DMB module (DBM2) comprising a second heavy chain polypeptide comprising a diabody in the VHA’-VLB’ wherein said VHA’ and VLB’ are connected by a peptide linker (L1) of five amino acids in length to prevent binding of VHA’ and VLA’ to each other, fused to a dimerization domain, and an Fc comprising a CH2 and a CH3 domain, a second light chain polypeptide comprising a VHB’-VLA’ fused to a dimerization domain, wherein the dimerization domain is selected from the group consisting of CH1 and CL heterodimerization domain, a human IgE CH2 homodimerization domain (EHD2), a human IgM CH2 domain (MHD2), a EHD2 having C247S/C337S substitutions, and EHD2 having C337S/C247S substitutions, (2) the bispecific tetravalent diabody-Ig wherein the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 17 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 18, or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 19 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 20, or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 21 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 22 or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 23 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 24 or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 25 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 26, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a bispecific tetravalent diabody-Ig that binds to human EGFR and HER3 wherein the diabody-Ig molecule comprises a first half antibody (aka first dual binding module (DMB) comprising a first heavy chain polypeptide comprising a diabody in the VHA-VLB orientation wherein said VHA and VLB are connected by a peptide linker (L1) of five amino acids in length to prevent binding of VHA and VLA to each other, fused to a dimerization domain, and an Fc comprising a CH2 and a CH3 domain, a first light chain polypeptide comprising a VHB-VLA orientation fused to fused to a dimerization domain, a second half antibody (a second DMB module (DBM2) comprising a second heavy chain polypeptide comprising a diabody in the VHA’-VLB’ wherein said VHA’ and VLB’ are connected by a peptide linker (L1) of five amino acids in length to prevent binding of VHA’ and VLA’ to each other, fused to a dimerization domain, and an Fc comprising a CH2 and a CH3 domain, a second light chain polypeptide comprising a VHB’-VLA’ fused to a dimerization domain, wherein the dimerization domain is selected from the group consisting of CH1 and CL heterodimerization domain, a human IgE CH2 homodimerization domain (EHD2), a human IgM CH2 domain (MHD2), a EHD2 having C247S/C337S substitutions, and EHD2 having C337S/C247S substitutions, (2) the bispecific tetravalent diabody-Ig wherein the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 17 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 18, or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 19 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 20, or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 21 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 22 or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 23 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 24 or the heavy chain polypeptide comprises the amino acid sequence of SEQ ID NO: 25 and the light chain polypeptide comprises the amino acid sequence of SEQ ID NO: 26, does not reasonably provide enablement for antigen-binding protein complex as set forth in claims 1-14 for prophylaxis, treatment or diagnosis of any disorder such as any cancer as set forth in claims 15-16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any antigen-binding protein complex comprising at least one dual binding
module (DBM), and one homodimer or hetero-dimerization module (HDM) (elected species) and optionally a binding or effector module (BEM), wherein
a. a first DBM module (DBM1) comprises two polypeptides, wherein the first polypeptide (P1) comprises a first dimerization domain (DD1) and a first variable heavy chain (VH1) and a first variable light chain (VL1), wherein said VH1 and VL1 are connected by a peptide linker (L1), with a length preventing binding of VH1 and VL1 to each other, and the second polypeptide (P2) comprises a second dimerization domain (DD2) and a second variable heavy chain (VH2) and a second variable light chain (VL2), wherein said VH2 and VL2 are connected by a peptide linker (L2), with a length preventing binding of VH2 and VL2, to each other and wherein VH1 binds to V2 and V1 binds to Vu2 and each variable domain pair forms a binding site, and wherein DD1 specifically binds to DD2;

b. a second DBM module (DBM2), when present comprises two polypeptides, wherein the first polypeptide (P1’) comprises a first dimerization domain (DD1’) and a first variable heavy chain (VH1’) and a first variable light chain (VL1’), wherein said VH1’ and VL1’ are connected by a peptide linker (L1’), with a length preventing binding of VH1’ and Vu1’ to each other, and the second polypeptide (P2’) comprises a second dimerization domain (DD2’) and a second variable heavy chain (VH2’) and a second variable light chain (VL2’), wherein said VH2’ and V2’ are connected by a peptide linker (L2’), with a length preventing binding of VH2’ and V2’ to each other, and wherein VH1’ binds to VL2’ and V1’ binds to V2’ and each variable domain pair forms a binding site, wherein DD1’ specifically binds to DD2’;
c. the BEM module, when present, comprises two polypeptides, wherein the third polypeptide (P3) comprises a third dimerization domain (DD3) and a third variable heavy chain domain (VH3) and the fourth polypeptide (P4) comprises a fourth dimerization domain (DD4) and a third variable light chain (VL3) domain, wherein VH3 binds VL3 and forms a binding site, wherein DD3 specifically binds to DD4;

d. at least one HDM module comprises two polypeptides, wherein:
(i) incase no DBM2 or BEM are present: 
(a) the fifth polypeptide (P5) is covalently linked to Pl of DBM1 and comprises a fifth dimerization domain (DDS) and the sixth polypeptide (P6) comprises a sixth dimerization domain (DD6), which specifically binds to DDS; or 
(b) fifth polypeptide (P5) is covalently linked to P1 of DBM1 and comprises a fifth dimerization domain (DD5) and the sixth polypeptide (P6) is covalently linked to P2 of DBM1 and comprises a sixth dimerization domain (DD6), which specifically binds to DDS; or 
(ii) in case DBM2 or BEM are present the fifth polypeptide (P5) is covalently linked to P1 or P2 of DBM1 and comprises a fifth dimerization domain (DD5) and the sixth polypeptide (P6) is covalently linked to either Pl’ or P2’ of DBM2 or either to P3 or P4 of the BEM and comprises a sixth dimerization domain (DD6), which specifically binds to DDS.
Claim 2 encompasses the antigen-binding protein complex of claim 1, wherein L1, L2 and optionally L1’, and/or L2’ has a length of between 4 to 12 amino acids, preferably L1, L1’, L2 and/or L2’ are GGGGS (SEQ ID NO: X). 
Claim 3 encompasses the antigen-binding protein complex of claim 1, wherein the variable domains of DBM1 and optionally DBM2 are arranged as follows from N- to C- terminus:
(i) VH1-L-VL1 and VL2-L-VH2; or 
(ii) VL1-L-VH1 and VH2-L-VL2; or 
(iii) VH1-L-VL1 and VH2-L-VL2; or 
(iv) VL1-L-VH1 and VL2-L-VH2; 
and optionally, if present 
(v) VH1’-L-VL1’ and VL2’-L-VH2’; or 
(vi) VL1’-L-VHl’ and VH2’-L-VL2’; or 
(vii) VH1’-L-VLI’ and VH2’-L-VL2’; or 
(ix) VL1’-L-VHl’ and VL2’-L-VH2’.

Claim 4 encompasses the antigen-binding protein complex of claim 1, wherein VH1 or VL1 is linked to DD1 and optionally VH1’ and VL1’ is directly linked to DD1’ and/or VH2 or VL2 is directly linked to DD2 and optionally VH2’ and VL2’ is linked to DD2’.
Claim 5 encompasses the antigen-binding protein complex of claim 1, wherein the pair of DD1 and DD2 of DBM] and optionally the pair of DDI’ and DD2’ of DBM2 or DD3 and DD4 of BEM are homodimers or heterodimers.
Claim 6 encompasses the antigen-binding protein complex of claim 5, wherein the homodimers or heterodimers are in each case independently selected from:
a. CH2 domains of IgE (EHD2);
b. CH2 domains of IgM (MHD2);
c. CH3 domains of IgG, IgA or IgD;
d. CH4 domains of IgE or IgM;
e. CL and CH1;
f. heterodimerizing variants of | EHD2 or MHD2, in particular het! EHD2(EHD2(C247S)/EHD2(C337S)) or het2EHD2(EHD2(C337S)/ EHD2(C247S));
g. heterodimerizing variants of Cx3 grafted with CH1/CL, FecRno3/B2-microglobulin, HLA-A,Ba3/B2-microglobulin, or HLA-Da2/HLAD-B2;
h. heterodimerizing variants of Cu1/C grafted with TCRα/TCRβ;
i. T-cell receptor a (TCRα) and T-cell receptor B (TCRβ);
j. heterodimerizing variants of Cu1/Ct, in particular CR3 (CH1 substituted with T192E; CL substituted with N137K), MUT4 (CH1 substituted with L143Q and S188V; CL substituted with V133T and S176V), or DuetMab (CH1 substituted with F126C; Ci substituted with S121C).

Claim 7 encompasses the antigen-binding protein complex of claim 1, wherein the pair of DDS and DD6 are homodimers or heterodimers.
Claim 8 encompasses the antigen-binding protein complex of claim 7, wherein the homodimers or heterodimers are in each case independently selected from:
a. Fc-part and effector-modified variants thereof,
b. a heterodimerizing Fc-part of an antibody, in particular a knob-in-hole variant of a Fc- part,
c. CH2 domains of IgE (EHD2);
d. CH2 domains of IgM (MHD2);
e. CH3 domains of IgG, IgA or IgD;
f. CH4 domains of IgE or IgM;
g. CL and CH1;
h. heterodimerizing variants of | EHD2 or MHD2, in particular het1EHD2(EHD2(C247S)/EHD2(C337S)) or het2EHD2(EHD2(C337S)/ EHD2(C247S)); or
i. heterodimerizing variants of CH3 grafted with CH1/CL, FcRnα3/β2-microglobulin, HLA-A,Bα3/β2-microglobulin, or HLA-Dα2/HLAD-β2
j. heterodimerizing variants of Cu1/CL grafted with TCRα/TCRβ
k. T-cell receptor a (TCRα) and T-cell receptor β (TCRβ)
1. heterodimerizing variants of Cu1/CL, in particular CR3 (CH1 substituted with T192E; CL substituted with N137K), MUT4 (CH1 substituted with L143Q and S188V; CL substituted with V133T and S176V), or DuetMab (CH1 substituted with F126C; Ci substituted with S121C).

Claim 9 encompasses the antigen-binding protein complex of claim 1, wherein:
a. DD1/DD2 ≠ DDS5/DD6;
b. DD1/DD2 = DD1’/DD2’ ≠ DDS/DD6;
c. DDI1/DD2 = DD1’/DD2’ ≠ DDS/DD6;
d. DD1/DD2 = DD3/DD4 ≠ DDS/DD6; or
e. DD1/DD2 = DD3/DD4 # DDS/DD6.

Claim 10 encompasses the antigen-binding protein complex of claim 1, which is: 
a. bivalent and mono- or bi-specific; 
b. trivalent and mono, bi or tri-specific; or 
c. tetravalent and mono-, b1-, tri- or tetra-specific.
Claim 11 encompasses the antigen-binding protein complex of claim 1, further comprising at least one pharmaceutical active moiety and/or imaging molecule.
Claim 12 encompasses the antigen-binding protein complex of claim 11, wherein the pharmaceutical active moiety is selected from the group consisting of ligands, and effector molecules.
Claim 13 encompasses the antigen-binding protein complex of claim 12, wherein a. the ligand is selected from the group consisting of antigen-binding molecules (elected species), scaffold proteins, natural ligands, ligand-binding receptor fragments, and aptamers, preferably, preferably the antigen-binding molecule is selected from the group consisting of an antibody fragment, a Fab fragment, a Fab’ fragment, a heavy chain antibody, a single- domain antibody (sdAb), variable domain of a heavy chain antibody, VHH, Nanobodies, a single-chain variable fragment (scFv), a tandem scFv, a bispecific T- cell engager (BiTEs), a single-chain diabody, a DART, a triple body, a nanoantibody, an alternative scaffold protein and a fusion protein thereof; or b. the effector molecule is selected from the group consisting of cytokines, chemokines, immune (co)-stimulatory molecules, immunosuppressive molecules, death ligands, apoptosis-inducing proteins, kinases, prodrug-converting enzymes, RNases, agonistic antibody or antibody fragment, antagonistic antibody or antibody fragment, toxins growth factors, hormone, coagulation factor, fibrinolytic protein, peptides mimicking these, and fragments, fusion proteins or derivatives thereof.
Claim 14 encompasses the antigen-binding protein complex of claim 11, wherein the imaging molecule is selected from the group consisting of bioluminescent reagents, chemiluminescent reagents, fluorescent imaging reagents, photosensitizers, chelating reagents, and radioactive moieties.
Claim 15 encompasses a method for prophylaxis, treatment (elected species) or diagnosis of a disorder or disease such as but not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness, comprising administering to a subject in need thereof an amount effective of the antigen-binding protein complex of claim 1, for use in medicine for prophylaxis, treatment or diagnosis of the disorder or disease.
Claim 16 encompasses the method of claim 15, wherein the disorder or disease comprises any cancer.
The specification discloses just bispecific, tetravalent Db3-43xhu225-EHD2-Fc antibody wherein the antibody comprises a light chain polypeptide comprising VH3-43 linked to VLHu225 and an IgE CH2 domain (EHD2) and a heavy chain comprising VHhu225 linked to VL3-34, an IgE CH2, CH2 and CH3 domain as shown in Fig. 31A-B.  The bispecific antibody binds to just HER3 and EGFR. 

    PNG
    media_image2.png
    688
    663
    media_image2.png
    Greyscale

The specification also discloses the dimerization domain is the IgE CH2 homodimerization above or IgE CH2 heterodimerization domain, see Figure 32A below.

    PNG
    media_image3.png
    194
    688
    media_image3.png
    Greyscale

The dimerization domain can be IgM CH2, see Figure 33A below.

    PNG
    media_image4.png
    186
    694
    media_image4.png
    Greyscale

The half antibody comprises a diabody moiety and Fab moiety and the CH3 domain can be hole or knob, see Figure 36A-B below.

    PNG
    media_image5.png
    748
    645
    media_image5.png
    Greyscale
or 
The half antibody comprises diabody moiety and scFv moiety, see Figure 37A-B below.

    PNG
    media_image6.png
    757
    660
    media_image6.png
    Greyscale

	The specification also discloses bispecific antibody that binds to just HER2 and HER3 wherein the antibody has the following structure as set forth in Figure 38A-B below:

    PNG
    media_image7.png
    772
    631
    media_image7.png
    Greyscale
.
Other than the particular bispecific and tetravalent diabody-Ig fusion protein above targeting EGFR (hu225; humanized version of C225 (Cetuximab, Erbitux) and HER3 (3-43) using CH1 and CL or CH2 domain of IgE (Example 6) or IgM homodimer (Example 8) or EHD2 (C247S, N275Q) and EHD2 (C337S) heterodimer (Example 7) and Fc, the specification does not teach the structure, e.g., amino acid sequence of the first variable heavy chain (VH1), first variable light chain (VL1), second variable heavy chain (VH2), and second variable light chain (VL2) that correlated with binding encompassed by the claimed antigen-binding protein complex for preventing or treating any and all cancers in any mammalian subject.  
At the time the invention was made, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Finally, depending on the epitope bound by an antibody on the antigen expressed by tumor cells that some naked antibodies will inhibit tumor growth while some naked antibodies actually accelerate tumor growth or have no effect (see e.g., Stancovski et al (PNAS, 88: 8691-8695, 1991; PTO 892 (page 8693, column 1)).  In view of all of the above, it is unpredictable which undisclosed antigen-binding protein complex is effective for treating which cancer.  
Regarding “heterodimerizing variants of EHD2” (claims 6 and 8), the specification discloses heterodimerization from IgE CH2 domain having C247S and C337S substitutions and IgE CH2 domain having C337S substitution or vice versa.  However, the specification does not teach the structure of other IgE CH2 heterodimerizing variants and IgM CH2 heterodimerizing variants to allow one of skill in the art to visualize or recognize most members of the genus.  
Regarding “Fc-part and effector-modified variants thereof” (claim 8), the specification does not teach which amino acid within which part of Fc to be substituted, deleted, added or a combination thereof such that the Fc still binds to its FcγRs, effective to maintains effector function. 
Regarding “antibody fragment” in claim 13, the term “fragment” could be as little as two amino acids.  Neither the specification nor the art teach any two amino acids of an antibody or Fc fragment could bind any antigen other than the antigen binding fragment.  
Regarding “agonist antibody” (claim 13), the specification does not teach the structure, e.g., amino acid sequence of the heavy chain variable domain and the light chain variable domain that correlated with agonist activity as opposed to antagonist activity when to which target. 
Regarding “derivative thereof” (claim 13), the specification does not teach where and what amino acid within the full-length sequence of which agonist antibody or antagonist antibody to be substituted, deleted, added or a combination thereof such that the antibody still maintains its structural conformation and binding specifically to the particular antigen.  One of skill in the art cannot make and use without undue experimentation. 
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Regarding “peptides that mimicking these” (claim 13), the specification does not teach the structure, e.g., the amino acid sequence of any “peptides that mimicking these” or other physical and/or chemical properties, so that one of skill in the art can make and use without undue experimentation. 
Regarding a method for prophylaxis, treatment (elected species) or diagnosis of a disorder or disease such as but not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness (claims 15 and 16), there are no in vivo working example in the specification as filed.  It is not clear which antigen-binding protein complex of claim 1 lacking antigen binding specificity could treat any and all diseases not limited to autoimmune diseases, allergic diseases, any cancer type diseases (elected species), cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, infectious diseases, intestinal diseases, neurological disorders, and mental illness.  
Even assuming the disease is cancer, there are no in vivo working examples.  It is unpredictable which disease or cancer could be treated by the claimed antigen-binding protein complex lacking binding specificity, much less preventing all cancer.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20170233472 (Barat hereafter, published Aug 17, 2017; PTO 892) in view of US20160289343 (Wu hereafter, published Oct 6, 2016; PTO 892), Mertens et al (WO02/02781, published January 10, 2002; PTO 1449) and Alt et al (FEBS Letters 454: 90-94, 1999; PTO 892). 
Regarding claim 1 and 6e, Barat teaches bispecific diabody complex (see para. [0031]) that comprises two or four polypeptides chains each having an N-terminus and a C-terminus in which such polypeptide chains are associated together, see para. [0031].  
The reference bispecific tetravalent antibody comprises a first half antibody (aka a first dual binding molecule (DBM) comprises a first light chain polypeptide that comprises a VL1-VH2-CL, a first heavy chain polypeptide that comprises a VL2-VH1-CH1-CH2-CH3 wherein the CL (aka first dimerization domain (DD1) heterodimerized with the CH1 (aka second dimerization domain (DD2).   The second half antibody (aka second dual binding module (DBM) comprises a second light chain polypeptide that comprises a VL3- H4-CL, a second heavy chain polypeptide that comprises a VL4-VH3-CH1-CH2-CH3 wherein the CL (aka first dimerization domain (DD1’) heterodimerized with the CH1 (aka second dimerization domain (DD2’).   The term optionally does not require a binding or effector module (BEM).  
The reference Fc (aka fifth polypeptide (P5) is covalently linked to the CH1 domain of the first half antibody or the second half antibody (DBM1) that comprises a CH2 domain (aka a firth dimerization domain) and a CH3 domain (aka a sixth dimerization domain (DD6), which specifically linked to CH2 domain (DD5) , see FIG. 3C.  


    PNG
    media_image8.png
    523
    454
    media_image8.png
    Greyscale

Regarding claim 2, Barat teaches the length of various linkers, e.g., L1, L2 between VL and VH are 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9 amino acid residues, which is within the claimed range of between 4 to 12 amino acids, such as GGGS, GGGSGGGG, see para. [0216], [0219]..  The term optionally does not require L’ and L’2.
Regarding claim 4, the reference VH1 is linked to CH1 domain (aka DD1); the reference VH3 (aka VH1’) is linked to second CH1 domain (aka DD1’).  
Regarding claim 5, the reference first CL domain (aka DD1) and first CH1 domain (aka DD2) of the first half antibody and the second CL domain (aka DD1’) and second CH1 domain (aka DD2’) of the second half antibody are heterodimers.   
Regarding claims 7-8, Barat teaches the pair of CH2-CH3 domains (aka DD5 and DD6) of the Fc need not be identical in sequence and advantageously are modified to foster complexing between the two polypeptide chains. For example, an amino acid substitution (preferably a substitution with an amino acid comprising a bulky side group forming a “knob”, e.g., tryptophan) can be introduced into the CH2 or CH3 Domain such that steric interference will prevent interaction with a similarly mutated domain and will obligate the mutated domain to pair with a domain into which a complementary, or accommodating mutation has been engineered, i.e., “the hole” (e.g., a substitution with glycine). Such sets of mutations can be engineered into any pair of polypeptides comprising CH2-CH3 Domains that forms an Fc Region to foster heterodimerization, see para. [0280], [0281], [0287]. 
Claim 9a is included as Barat’s first CL domain (aka DD1) paired with first CH1 domain (DD2) are not the same as the pairing of Fc comprising CH2 and CH3 domains. 
Claim 9b is included as Barat’s first CL (aka DD1) paired with first CH1 (DD2) are the same as second CL (aka DD1’) paired with second CH1 (aka DD2’) and they are not the same as CH2 (aka DD5) and CH3 (DD6) in the Fc.  
Regarding claim 10, Barat teaches the diabody-Fc (dAb-Fc) can be bispecific and bivalent (see para. [0052]), or tetravalent monospecific, see para. [0052] or diabodies that are either bispecific or tetraspecific, and tetravalent, see para. [0226].  The VL/VH binding sites formed by the association of the polypeptide chains may be the same or different so as to permit tetravalent binding that is monospecific, bispecific, trispecific or tetraspecific, see para. [0232].
Regarding claims 11-14, Barat teaches the reference diabodies conjugated to a diagnostic or therapeutic moiety, see para. [0383].  Examples of detectable substances include various radioactive materials (e.g., carbon-14, manganese-54, strontium-85 or zinc-65, aka radioactive moieties), positron emitting metals, and nonradioactive paramagnetic metal ions, see para. [0383].  Various therapeutic moieties include cytotoxin, (e.g., a cytostatic or cytocidal agent), a therapeutic agent or a radioactive metal ion, e.g., alpha-emitters. A cytotoxin or cytotoxic agent includes any agent that is detrimental to cells such as, for example, Pseudomonas exotoxin, Diphtheria toxin, a botulinum toxin A through F, ricin abrin, saporin, and cytotoxic fragments of such agents. A therapeutic agent includes any agent having a therapeutic effect to prophylactically or therapeutically treat a disorder. Such therapeutic agents may be may be chemical therapeutic agents, protein or polypeptide therapeutic agents, and include therapeutic agents that possess a desired biological activity and/or modify a given biological response. Examples of therapeutic agents include alkylating agents, angiogenesis inhibitors, anti-mitotic agents, hormone therapy agents (aka effector molecule), and antibodies (aka antigen-binding molecule) useful for the treatment of cell proliferative disorders (aka antagonist antibody). The therapeutic moiety may be coupled or conjugated either directly to the ROR1-binding molecule or indirectly, through an intermediate (e.g., a linker) using techniques known in the art. 
Regarding claims 15-16, Barat teaches a method of treating various cancers associated with the expression of ROR1 such as adrenal gland tumor, breast cancer, see para. [0018]. 
Barat does not teach the bispecific diabodies (Db) comprising two polypeptide chains with the structure VH1-VL1 and VH2-VL2 (VH-VL configuration) as opposed to VL1-VH1 and VL2-VH2 (VL-VH configuration) and the VH1 and VL1 are connected by a linker (L1) with a length preventing binding of VH1 and VL1 to each other and the VH2 and VL2 are connected by a peptide linker (L2) with a length preventing binding of VH2 and VL2, to each other as per claim 1 wherein the linkers L1 and L2 has a length of between 4 and 12 amino acids and are GGGGS as per claim 2. 
However, Wu teaches typically, bispecific diabodies are produced from scFv fragments by reducing the length of the linker connecting the VH and VL domain to approximately 5 residues. This reduction of linker size facilitates dimerization of two polypeptide chains by crossover pairing of the VH and VL domains. Bispecific diabodies are produced by expressing two polypeptide chains with either the structure VHA-VLB (aka VH1-VL1) and VHB-VLA (aka VH2-VL2 or VH-VL configuration) or VLA-VHB and VLB-VHA (VL-VH configuration) within the same cell.  The variable domains are linked by peptide linker and examples of flexible peptide linkers include GGGGS, see para. [0021], [0059].   Examples of target antigens include HER-3 and EGFR, see para. [0145].  Wu further teaches bispecific Fab in tandem fused to Ig (FIT-Ig), see para. [0169].  The multispecific FIG-Ig improves half-life and low clearance of FIT-Ig, see para. [0176] to [0177]).   
Merteens teaches diabodies are dimers of two scFv molecules that cannot fold properly into one scFv molecule.  Typically, diabodies are built like scFv molecules, but usually have a short (less than 10, preferably 1-5 amino acids) peptide linker connecting both V-domains, whereby both domains cannot interact intramolecular, and are forced to interact intermolecularly, see p. 2, lines 30-33.   A diabody thus may consist of a VH-VL chain that interacts with a similar VH-VL chain to form a dimer of the formula VH-VL:VH-VL. The term diabody chain refers to one polypeptide chain comprising one VH-VL (or VL-VH) domain sequence. The diabody chain dimers bind the antigen specified by VH and VL bivalent, see p. 3, lines 1-5.  The use of heterodimer CL:CH1 domains as fusion partners to scFv molecules has created bispecific scFv antibodies, either in bacteria or in mammalian cells, see p. 4, lines 5-6, in particular.   Merteens teaches the use of CH1:CL heterodimer domains to enhance the formation of bispecific diabodies, such as VH(A)-VL(B)-CL:VH(B)-VL(A)-CH1 where the diabody chains rare fused to the N-terminus of the constant domains.  The VH-VL:VH-VL dimerization will constitute a functional diabody.  The order of VH-VL can be reversed to VL-VH if the complementary chain is reversed, see p. 6, Summary of the invention, in particular.   
Alt teaches tetravalent and bispecific IgG-like antibody molecules by fusion of single-chain diabody to the Fc (scDb-Fc) or CH3 (scDb-CH3) region of the human immunoglobulin IgG1 chain results in a dimeric  fusion  proteins  exhibiting  four  functional antigen  binding  sites  with  increased  functional  affinity, see entire document, Fig. 1, in particular. 

    PNG
    media_image9.png
    586
    440
    media_image9.png
    Greyscale

Claims 6c, 7 and 8a, b, e, are included as Alt teaches the pair of Fc or CH3 are homodimers, see Fig 1.  Alt further teaches the pair of Fc or CH3 can be heterodimer by introducing a knob-into-hole structure in the CH3 domain of human IgG to favor preferential formation of heavy chain heterodimers, see p. 90, left col. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make Ig like bispecific diabody, just like that of Barat by covalently linking the antigen binding domain (diabody) in the VHEGFR-VLHER3 and VHHER3-VLEGFR configuration wherein the VH and VL are linked together by a short peptide of 5 amino acids in length by creating a fusion protein with the CL and CH1 immunoglobulin constant domains as taught by Wu or Mertens and the Fc comprising homodimerization domain CH2-CH3 as taught by Barat and/or Alt to arrive at the claimed invention with a reasonable expectation of success, e.g., tetravalent bispecific Ig-like antibody having a VHEGFR-VLHER3-CL:VHHER3-VLEGFR-CH1-CH2-CH3 wherein the CL and CH1 heterodimerized to form a tetravalent bispecific diabody complex that binds to EGFR and HER3 and the two Fc homodimerized to form Ig like antibody with improved serum half-life for treating cancer.  
The person of ordinary skill in the art would have found it obvious and would have had an expectation of success at the time the invention was made to have expressed the diabody-Ig of the ‘115 patent in the VH-VL configuration in view of Wu et al because Wu teaches diabody by convention can be produced by expressing two polypeptide chains with either VHA-VLB and VHB-VLA (VH-VL configuration) or VLA-VHB and VLB-VHA (VL-VH configuration) within the same cell and is made the same way, choosing from a finite number of identified, predictable solutions from VL-VH to VH-VL configuration, see KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007). 
The person of ordinary skill in the art would have found it obvious and would have had an expectation of success at the time the invention was made to have expressed the diabody-Ig of the ‘115 patent in the VH-VL configuration because Mertens teaches the order of VL-VH can be reversed VH-VL if the complementary chain is reversed (see p. 6, Summary of the invention, in particular).  The N-terminal heavy chain variable domain (VH) linked to light chain variable VL (VH-VL) is an obvious variation of VL-VH of the ‘115 patent in view of Wu, Mertens and Alt. 
One of ordinary skill in the art would have been motivated to fuse the a first diabody to the N-terminus of CL and a second diabody fused to the N-terminus of a CH1 domain because Merteens teaches the use of CH1:CL heterodimer domains is expected to enhance the formation of bispecific diabodies, such as VH(A)-VL(B)-CL:VH(B)-VL(A)-CH1, see Summery of the invention at p. 6, in particular.  
One of ordinary skill in the art would have been motivated to covalently linked any diabody to the N-terminus of Fc or CH3 domain because Alt teaches the CH3 domains or Fc region each mediated homodimerization of diabody to create bispecific tetravalent IgG-like molecules; the dimeric, divalent Fc increased serum half-life and higher binding avidity of the diabody, see p. 93, in particular.  One of ordinary skill in the art would have been motivated to fuse the diabody to the N-terminus of the Ig Fc because Wu teaches the Fc fusion protein improves serum half-life of and lower clearance of the bispecific diabody, see para. [0176] to [0177]) and ADCC effector functions.   
 “The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US20170233472 (Barat hereafter, published Aug 17, 2017; PTO 892) in view of in view of US20160289343 (Wu hereafter, published Oct 6, 2016; PTO 892), Mertens et al (WO02/02781, published January 10, 2002; PTO 1449) and Alt et al (FEBS Letters 454: 90-94, 1999; PTO 892) as applied to claims 1 and 3-16 above and further in view of Seifert I (Molecular Cancer Ther 13(1): 101-111, 2013; PTO 892) or Seifert II (Protein Engineering, Design & Selection 25(10): 603-612, 2012; PTO 892) or WO2013/156148 (published Oct 24, 2013; PTO 1449). 
The teachings of Barat, Wu, Mertens and Alt have been discussed supra. 
The references above do not teach the linker sequences are GGGGS as per claim 2 and the CH2 domain of IgE (EHD2) or CH2 domain of IgM (MHD2) as the dimerization domain as per claim 6.
However, Seifert I teaches human IgE CH2 domain (EHD2) and human IgM CH2 domain (MHD2) as homodimerization domain, see entire document, p. 103-104, in particular.  Seifert I teaches various fusion proteins such as scFv-EHD2 comprising anti-EGFR scFv fused to the N-terminus of EHD2 or scTRAIL to the C-terminus of EHD2 (EHD2-TRAIL) or the scFv to the N-terminus and scTRAIL to the C-terminus of EHD2 (scFv-EHD2-scTRAIL), see p. 104, generation of EHD2 fusion protein, Fig. 3, in particular.  The EHD2 forms covalently linked dimer, see p. 105, left col), prolonged circulation time, see p. 107, in particular.  Seifert I teaches EHD2 and MHD2 are suitable dimerization building block for the generation of tetravalent and bifunctional molecules (scFv-EHD2-scTRAIL).  The EHD2 displays superior stability compared to the previously described MHD2, evident from a strongly increased thermal stability (melting point 80ºC vs. 56ºC for EHD2 and MHD2, respectively, see p. 109, left col., in particular.  The use of EHD2 or MHD2 as a dimerization molecule has the advantage that the molecules can be fused to both ends of this domain, allowing great flexibility and modularity in generating bivalent and bifunctional fusion proteins, see p. 109, right col.   Compared with scTRAIL, all EHD2 fusion proteins exhibited an approximately 2.5 to 3-fold prolonged serum half-life, see p. 110, left col. 
Seifert II teaches IgM CH2 domain (MHD2) and variants thereof, e.g., MHD2-C337S, MHD2-N332Q, MHD2-C337S-N332Q as covalently linked homodimerization module, see Fig. 1 (b) and (C), p. 606, in particular..  Fusion of single-chain fragment variable (scFv) molecules directed against EGFR and human epidermal growth factor receptor 2 to the N- and/or C-terminal of the MHD2, respectively, results with single or dual specificity for tumor cells, see entire document, abstract, p. 606, Fig. 2, Fig (a), in particular.  Seifert II teaches scDb-MHD2 comprising anti-EGFR x anti-EpCAM diabody fused to the N-terminus of MHD2, see Fig. 5 (a).   Seifert II teaches IgM CH2 domain (MHD2) homodimers are stabilised by a natural existing intermolecular disulfide bond formed between cysteine residue 337 of each domain.  There is no need for adding additional insertion of a cysteine residue, see p 610, right col., in particular.  Furthermore, N-glycans attached to residue 332 contribute to the stability of MHD2.  Fusing proteins, e.g., scFv, bispecific dAb or scTNF  either to the N-terminus or the C-terminus or both ends of MHD2 should not interfere with the ability of MHD2 to form dimers, generate bivalent and tetravalent molecules, see paragraph bridging p. 610 and 611, in particular.  Furthermore, MHD2 itself has no effector functions and thus is biologically inert, and non-immunogenic, see p. 611, left col.  MHD2 domains are held tougher even in the absence of disulfide bonds, which was confirmed by studies with the MHD2 C377S mutant, see p. 611, left col.  Homodimerization through the MHC2 domain offers the possibility to produce multivalent and multifunctional molecules.  By fusing targeting moieties with different specificity to MHD2, the binding of the dimeric protein is increased by avidity effects and the possibility to recognize two different antigens on the target cells.  scDb-MHD2-scFv fusion protein directed against EGFR and HER2 bound specifically to their respective receptors, see p. 611, right.  

    PNG
    media_image10.png
    44
    284
    media_image10.png
    Greyscale
, Fig. 5 (a).  
Likewise, Kontermann teaches dimeric fusion protein composed of protein fused to the N-terminus and/or C-terminus of either IgM heavy chain CH2 domain (MHD2) and IgE heavy chain domain 2 (EHD2) to generate multivalent and bifunctional molecules held together by the covalently linked dimerization domains MHD2 or EHD2, see entire document, p. 1, in particular.  Examples of dimeric fusion proteins include diabodies where VH and VL are linked together by linkers with a length of 5 residues to generate dimers.  Still shorter liners (one or two amino acids) between a VH and VL domain lead to formation of monospecific trimers, so-called “tribodies”.  Bispecific diabodies are formed by expressing to chains with the arrangement VHA-VLB and VHB-VLA or VLA-VHB and VLB-VHA, respectively, see p. 14, line 36-38.   The reference MHD2 comprises the amino acid sequence of SEQ ID NO: 1, whereas the EHD2 comprises the amino acid sequence of SEQ ID NO: 2, see p. 22, in particular.  Claim 2 is included as the linkers include GGGGS (SEQ ID NO: 18), see p. 25, in particular.  Kontermann further teaches various bispecific scDb-EHD2 fusion protein for T cell retargeting.  The bispecific antibody comprises scDb that binds to CEA and human CD3 to the N-terminus of the EHD2, see Example 10, Fig. 27a, b), and scFv-EHD2-scTRAIL (see p. 42) and scDbEpCAMxEGFR-MHD2-scTRAIL, see p. 45-46.   Kontermann teaches the IgM CH2 domain (MHD2) and the IgE CH2 domain (EHD2) which replace the hinge region connecting two heavy chains in other Ig molecules, allow for the production of stable dimers due to the formation of disulfide bonds between two MHD2 or between two EHD2.  Because of the central location of the MHD2 and EHD2 within the heavy chain of IgM or IgE, respectively, containing further heavy chain sequences at both ends, both domains were found to be ideally suited for the generation of dimeric fusion proteins composed of proteins fused to the N- and/or C-terminus of either HD2.  Thus, the usage of the MHD2 or EHD2 domain allows for the generation of multivalent and bifunctional molecules held together by the covalently linked dimerization domains MHD2 or EHD2. Such dimers proved to be particularly stable whilst retaining their flexibility, see paragraph bridging p. 1 and 2. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a bispecific tetravalent Ig-like diabody (Db-Ig), just like that of Barat, Wu, Mertens and Alt, by substituting a known dimerization domain, e.g., CL and CH1 domain in the bispecific Ig-like diabody of Barat and Wu for another, e.g., dimerization human IgE CH2 domain (EHD2) or IgM CH2 domain (MHD2) as taught by Seifert I or Kontermann, or the human IgM CH2 domain (MHD2) as taught by Seifert II to arrive at the claimed invention with a reasonable expectation of success, e.g., dimerization of heavy chain and light chain to form an antigen binding site. 
The skilled artisan would have expected success in substituting a known dimerization domains CL:CH1 for Seifert I’s homodimerization IgE CH2 domain (EHD2) or Seifert II’s IgM CH2 domain (MHD2) because the substitution does not change the operation, e.g., dimerization between CL domain and CH1.  
 One of ordinary skill in the art would have been motivated to do so because Seifert I teaches EHD2 and MHD2 are suitable dimerization building block for the generation of tetravalent and bifunctional molecules.  The EHD2 displays superior stability compared to the previously described MHD2, evident from a strongly increased thermal stability (melting point 80ºC vs. 56ºC for EHD2 and MHD2, respectively, see p. 109, left col., in particular.  The use of EHD2 or MHD2 as a dimerization molecule has the advantage that the molecules can be fused to both ends of this domain, allowing great flexibility and modularity in generating bivalent and bifunctional fusion proteins, see p. 109, right col.   
One of ordinary skill in the art would have been motivated to do so because Seifert II teaches MHD2 itself is non-immunogenic (see p. 611, left col.) and fusing proteins, e.g., scFv, bispecific dAb or scTNF  either to the N-terminus or the C-terminus or both ends of MHD2 should not interfere with the ability of MHD2 to form dimers, generate bivalent and tetravalent molecules, see paragraph bridging p. 610 and 611, in particular.  
One of ordinary skill in the art would have been motivated to do so because Kontermann teaches the IgM CH2 domain (MHD2) and the IgE CH2 domain (EHD2) were found to be ideally suited for the generation of dimeric fusion proteins composed of proteins fused to the N- and/or C-terminus of either homodimerization domain (HD2).  Thus, the usage of the MHD2 or EHD2 domain allows for the generation of multivalent and bifunctional molecules held together by the covalently linked dimerization domains MHD2 or EHD2. Such dimers proved to be particularly stable whilst retaining their flexibility, see paragraph bridging p. 1 and 2.
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  
Conclusion
	
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644